DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, rotor, a sliding surface which is provided on one of the rotor and the pump housing, a static surface provided on the other of the rotor and the pump housing, and the anti-rotation device must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 3 objected to because of the following informalities:    
Claim 3 recites “the sealing assembly”. This is inconsistent with the pervious language in claim 1 of “a seal assembly”. Suggested correction: “the seal assembly”.
Appropriate correction is required.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“at least one anti-rotation device to prevent rotation” in claim 7, line 2.
When looking to the specification, the structure associated with the “anti-rotation device” is being interpreted as “pins or projections,” please see [0014] of the instant specification. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the axial direction” in line 9. There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to: “an axial direction”. 
Claim 1 recites “the axial direction” in line 13. There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to: “an axial direction” in claim 1, line 9. 
Claim 2 recites the phrase "such as" and renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites “the axial direction” in line 4. There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to: “an axial direction” in claim 1, line 9. 
Claim 6 recites “the axial direction” in line 2. There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to: “an axial direction” in claim 1, line 9. 
Claim 11 recites “the axial direction” in line 3. There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to: “an axial direction” in claim 1, line 9. 
Claim 11 recites “the sliding element” in line 1. There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to: “the sliding surface”.
Claim 12 recites “the axial direction” in line 6. There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to: “an axial direction”.
Claim 14 recites “the axial direction” in line 7. There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to: “an axial direction”.
Claims 3-4, 7-10, 13, and 15 depend off of indefinite claims, therefore, rendering the claims indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 8-9, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chenoweth US 2691542
Regarding claim 1, Chenoweth discloses:
A pump (Fig 1) comprising: 
at least one rotor (7 and 9) rotatable about an axis of rotation (Axis of 8), 
a pump housing (10) surrounding the rotor, 
wherein a pump channel (16) is formed between a radially inner surface (11) of the pump housing and a radially outer surface of the rotor (Outer surface of 9), and 
a seal assembly (1-5) sealing the pump channel to an end surface (Bottom of 9) of the rotor, the seal assembly comprising: 
a sliding surface (6) which is provided on one of the rotor and the pump housing and which extends perpendicular to the axial direction of the rotor (6 of the rotor extends perpendicular of axis of 8); 
a static surface (17) provided on the other of the rotor and the pump housing; and 
a first elastomer element (5) attached to the static surface and pressed against the sliding surface in the axial direction (Fig 1).  
Regarding claim 3, Chenoweth discloses:
wherein the sealing assembly further comprises a sealing sleeve (Fig 1: 19) provided in the pump housing (19 in 10), wherein a surface (17) of the sealing sleeve forms the static surface.
Regarding claim 8, Chenoweth discloses:
wherein the sealing sleeve comprises a cylindrical base body (Fig 1: 19 is cylindrical around 8) and a collar (collar that holds 5) extending radially outwardly from the base body, the sealing sleeve being supported on the pump housing via the collar (19 is supported between 10).
Regarding claim 9, Chenoweth discloses:
wherein a surface (Fig 1: 17) of the collar is the static surface that receives the first elastomer element (17 receives 5).
Regarding claim 12, Chenoweth discloses:
A sealing module (Fig 1: 1-5) comprising:  
a first elastomer element (5) and 
a second elastomer element (2); 
a sealing sleeve (19) having respective receptacles (Surfaces that form to hold 2 and surfaces that form to hold 5) for the first and second elastomer elements, 
the receptacles being formed on surfaces of the sealing sleeve that face each other in the axial direction (the collar of 19 that holds both seals 2 and 5), and 
a sliding surface (surface 6 of 7) which is superimposed on the first elastomer element and which is mountable on a rotor (9 is mounted on 7) that rotates relative to the sealing sleeve (9 and 7 rotate).
Regarding claim 13, Chenoweth discloses:
wherein the sealing sleeve comprises a cylindrical base body (Fig 1: 19 is cylindrical around 8) and a collar (collar that holds 5) extending radially outwardly from the base body, the receptacles for the elastomer elements being formed in opposing surfaces of the collar (the collar of 19 that holds both seals 2 and 5).
Regarding claim 14, Chenoweth discloses:
Rotor module (Fig 1) comprising: 
a rotor (9) to which a sliding surface (6) extending perpendicular to the axial direction is attached (6 of the rotor extends perpendicular of axis of 8), 
a first elastomer element (5) and 
a second elastomer element (2); 
a sealing sleeve (19) having respective receptacles (Surfaces that form to hold 2 and surfaces that form to hold 5) for the first and second elastomer elements, 
the receptacles being formed on surfaces of the sealing sleeve that face each other in the axial direction (the collar of 19 that holds both seals 2 and 5), and 
wherein the first elastomer element abuts the sliding surface of the rotor (5 abuts against 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chenoweth US 2691542 in view of Alten et al. US 5183270.
Regarding claim 2, Chenoweth discloses all of the above limitations. However, Chenoweth is silent as to:
wherein the sliding surface is formed of a ceramic material, such as silicon carbide, SiC, sintered silicon carbide, SSiC, or tungsten carbide, TC.
From the same field of endeavor, Alten teaches: 
A first surface of the seal being made of ceramic (Col 3, line 21-43; Fig 5: 46a)
A second surface of the seal being made of metal  (Col 3, line 21-43; Fig 5: 42a)
An elastomer (54b)
Surface 46a of Alten is analogous to the sliding surface 6 of Chenoweth and Surface 42a of Alten is analogous to the static surface 17 of Chenoweth due to the nature of the elastomer being in between both surfaces to seal liquid from parts along the rotor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the sliding surface of Chenoweth to be made of a ceramic and the static surface of Chenoweth to be made of a metal as taught by Alten to improve the seal between a ceramic seal rotor and metal portion (C0l 1, line 5-10). 
Regarding claim 4, Chenoweth discloses:
wherein the sealing sleeve is a sleeve that is axially supported on the pump housing via a second elastomer element (Fig 1: 2 supports the sleeve of 19 to the housing 10).
However, Chenoweth is silent as to:
wherein the sealing sleeve is a metal sleeve 
From the same field of endeavor, Alten teaches: 
A first surface of the seal being made of ceramic (Col 3, line 21-43; Fig 5: 46a)
A second surface of the seal being made of metal  (Col 3, line 21-43; Fig 5: 42a)
An elastomer (54b)
Surface 46a of Alten is analogous to the sliding surface 6 of Chenoweth and Surface 42a of Alten is analogous to the static surface 17 of Chenoweth due to the nature of the elastomer being in between both surfaces to seal liquid from parts along the rotor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the sliding surface of Chenoweth to be made of a ceramic and the static surface of Chenoweth to be made of a metal as taught by Alten to improve the seal between a ceramic seal rotor and metal portion (C0l 1, line 5-10). 
Regarding claim 5, Chenoweth discloses:
wherein the sealing sleeve is movable in the axial direction relative to the pump housing (Fig 1: 19 can move along the shaft), and wherein the second elastomer element is provided between the pump housing and an abutment surface of the sealing sleeve extending perpendicular to the axial direction.
Regarding claim 6, Chenoweth discloses:
wherein both the first and the second elastomer elements are compressed in the axial direction (Fig 1: 2 and 5 are compressed by 7 and 3 to form the seal).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chenoweth US 2691542 in view of LaCoste et al. US 3979104.
Regarding claim 7, Chenoweth discloses all of the above limitations. However, Chenoweth is silent as to: 
wherein the sealing sleeve comprises at least one anti-rotation device to prevent rotation of the sealing sleeve relative to the pump housing.
From the same field of endeavor, LaCoste teaches: 
wherein the sealing sleeve comprises at least one anti-rotation device (Fig 2: 52) to prevent rotation of the sealing sleeve relative to the pump housing (52 prevents rotation of seal 48 and to stay static with the housing 14).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Chenoweth to have a pen extending from the stop that is attached to the static housing to the back side of the seal as taught by LaCoste to have the seal rings secured to the housing to prevent rotation and leakage of the liquid past a shaft (Col 2, line 36- Col 3, line 2).
Claims 10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chenoweth US 2691542 in view of Mosher US 2768011.
Regarding claim 10, Chenoweth discloses all of the above limitations. However, Chenoweth is silent as to: 
wherein the rotor includes a receiving groove in which a sliding member is replaceably mounted, the sliding member comprising the sliding surface.
From the same field of endeavor, Mosher teaches: 
wherein the rotor (Fig 1: 22) includes a receiving groove (groove of 22 that receives 31) in which a sliding member (31) is replaceably mounted, the sliding member comprising the sliding surface (31 is the sliding surface that is compressed to 32).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Chenoweth to have a ring in the rotor that matches the elastomer seal to create an effective seal between components (Col 1, line 19-32).
Regarding claim 11, Chenoweth discloses all of the above limitations. However, Chenoweth is silent as to: 
wherein the sliding element comprises a retaining collar, by means of which it can be fixed in the receiving groove of the rotor, and a sliding body, the outer surface of which in the axial direction forms the sliding surface.
From the same field of endeavor, Mosher teaches: 
wherein the sliding element comprises a retaining collar (Fig 1: Collar of 22), by means of which it can be fixed in the receiving groove of the rotor (Col 2, line 45-50: 31 is press fitted into the groove of 22), and a sliding body (Body of 31), the outer surface (Surface of 31 that faces 32) of which in the axial direction forms the sliding surface (31).
The claim modification is made in claim 10.
Regarding claim 15, Chenoweth discloses all of the above limitations. However, Chenoweth is silent as to: 
wherein the rotor includes a receiving groove in which a sliding body is replaceably mounted via a retaining collar having an L-shaped cross-section, the sliding body comprising the sliding surface.
From the same field of endeavor, Mosher teaches: 
wherein the rotor (Fig 1: 22) includes a receiving groove (groove of 22 that receives 31) in which a sliding member (31) is replaceably mounted via a retaining collar (collar of 22) having an L-shaped cross-section, the sliding member comprising the sliding surface (31 is the sliding surface that is compressed to 32).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Chenoweth to have a ring in the rotor that matches the elastomer seal to create an effective seal between components (Col 1, line 19-32).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gaertner US20200180584 and Pohler et al. US 20200040915 discloses a similar L shaped seal supported on the housing similar to the instant application. Itadani US 20170198813, Auber US 20020020967 and Dorazio US 20150115538 discloses a similar seal structure as the instant application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745